Citation Nr: 1007646	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-13 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left ear otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1996 to December 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).  The Veteran's claims file is 
in the jurisdiction of Indianapolis, Indiana RO.

This matter was previously remanded by the Board for further 
development in June 2009.  Such has been completed and this 
matter is returned to the Board for further consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The evidence of record does not demonstrate that the Veteran 
has otitis media, as defined by VA regulations. 


CONCLUSION OF LAW

The criteria for service connection for otitis media have not 
been met.
38 U.S.C.A §§ 1101, 1110, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

In September 2003, January 2004, May 2005, February 2006, and 
October 2006 the agency of original jurisdiction (AOJ) sent a 
letters to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

In February 2006 and October 2008, the agency of original 
jurisdiction (AOJ) sent a letters to the Veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the notice 
letters postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations. 

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

According to the in-service treatment records, in December 
2000 the Veteran was diagnosed with and treated for left ear 
otitis media.  The separation examination is absent from the 
record. 

The post-service treatment records are absent of any 
complaint, diagnosis, or treatment for left ear otitis media.  
The RO requested the Veteran submit additional information 
regarding his claimed condition to include any additional 
medical evidence.  However, the Veteran has not submitted any 
additional supporting documentation.

In July 2007 Board remanded the Veteran's claims for a VA 
ear, nose, and throat (ENT) examination to:

"determine the nature and etiology of any current 
residual from his in-service nasal fracture and/or 
otitis... For any current disability of the nose 
and/or left ear found to be present, the examiner 
must express an opinion as to whether it is at 
least as likely as not (50 percent or greater 
likelihood) that it is casually related to active 
service,  to include either the in-service nasal 
fracture or otitis media."  See Board Decision, 
dated July 2007.

Subsequently, in November 2008 the VA examiner opined the 
Veteran's tinnitus was at least as likely as not caused by a 
nasal fracture that occurred during the Veteran's service.  
The VA examiner stated "nasal septal deviation from nasal 
fracture can cause obstruction of the Eustachian tube, and, 
in turn, cause Eustachian tube dysfunction resulting in 
middle ear effusion with aural fullness, tinnitus, and 
hearing loss."  See VA ENT examination, dated November 2008. 

The Board determined that the November 2008 VA ENT 
examination record did not report on symptoms or a diagnosis 
of otitis media.  It was unclear whether the symptoms that 
are described are relevant to otitis media without resorting 
to speculation.  Therefore, the Board remand this appeal for 
another VA examination to clarify the Veteran's condition. 

The Veteran underwent another VA examination in September 
2009.  The Veteran stated he had a nose fracture during 
service and since this incident he would get pressure build 
up in his left ear.  He reported having "drainage from the 
ear and a winding sound.  The Veteran has a history of 
tinnitus, monthly vertigo or dizziness with duration of 
minutes or less, discharge in the ear approximately once or 
twice a year that would last days.  There were no history of 
ear puritus, balance or gait problems, or ear infections.  
The were no evidence of auricle deformity, aural polyps, 
hearing loss, signs of stagger gait or imbalance, or middle 
or inner ear infection.  There were normal findings for the 
tympanic membrane, mastoids, and the external canal.  Upon 
examination, the VA examiner opined that the Veteran "does 
not presently have otitis media.  Bilateral [tympanic 
membranes] are clear."  See VA examination, dated September 
2009.

While the Veteran is competent to report his symptoms such a 
vertigo and dizziness, and ear drainage.  However, he is not 
competent or qualified, as a layperson, to render a diagnosis 
or an opinion concerning medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  

Therefore, as there is no competent and probative evidence 
demonstrating that the Veteran has left ear otitis media, 
service connection for such disorder is not warranted.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for left ear otitis media.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied. 38 U.S.C.A. § 5107.


ORDER

Service connection for left ear otitis media is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


